Title: From George Washington to Major General Thomas Mifflin, 28 July 1777
From: Washington, George
To: Mifflin, Thomas



Sir,
Flemington [N.J.] July 28th 1777

I last night received your favour of yesterday morning. The appearance of the enemy’s fleet off little Egg Harbour, if it does not amount to a certain proof that their design is against Philadelphia, is at least a very strong argument of it.
If the weather had been good this morning, General Green’s division would have reached Coryels ferry by night, with ease. I am in hopes, as it has now cleared up they will still be able to effect it, though it will be somewhat difficult—General Stephen’s with his own and Lincolns division I expect will be at Howels ferry to morrow. Lord Stirling is advancing on the rout by Trentown—and General Sullivan is coming on expeditiously in the track we have marched. I have no doubt that all these troops will arrive in full time to unite their opposition against whatever attempts the enemy may make, since, after the fleet arrives in the Capes, it will require some time to get far enough up the Delaware to begin to act, and still more to make the dispositions necessary to be made previous to the commencement of their operations. I had directed General Putnam to hold two of his best remaining brigades in readiness to cross the river, at the shortest notice; I have now given orders for them to cross, and wait for such further directions as events may suggest. As soon as the movements of the enemy make it more evident that Philadelphia is their object, and render it inconvenient to retract I shall order those Brigades to march forward. ’Till then it would be inexpedient to hazard the Highlands by drawing off to a distance any of the forces at present behind for their defence. It is far from impossible the enemy may still turn about and make a stroke upon them.
There are several matters on which I wish you to bestow your particular attention and that inmediately. reconnoitring well that part of the country in which is likely to be the scene of action all the probable places of landing and all the grounds convenient for incamping that are well situated with respect to those places and for covering and securing

the forts—gaining an accurate knowledge of all the roads and by-paths, on both sides of the Delaware (particularly from Wilmington and Chester to Philadelphia) and on the Jersey side where there is a likelihood of the enemy’s operating; and procuring good trusty guides well acquainted with all those roads and paths. I wish you also to obtain drafts, as exact as possible of the country, that I may the more readily have a good insight into its situation and circumstances. From the idea, I at this time have of it I should imagine the main body of our army ought to be incamped on the West-side of Schuylkill for the benefit of good water & good ground and because it has a free and open communication. I would not by any means have the troops enter Philadelphia not only on account of its being pent up between two Rivers but as it would serve to debauch them and introduce disease and would be detrimental to the city and disagreeable to the inhabitants.
The providing a large quantity of hard bread is a thing exceedingly necessary. I would recommend it to you to have all the bakers in the city immediately set to work for that purpose, as in our desultory state we shall have the greatest occasion for it, & shall feel much inconvenience if we do not have it.
